             Case 7:93-mj-00903-MRG Document 3 Filed 11/13/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                 0 ORIGI NAL
 UNITED STATES OF AMERICA,
                                                         Case No.: 93 MJ 00903          (MRG)
                                       Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

          Mary H . Oglesby


                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




                                                           Hon. Martin R. Gol ber •
                                                           United States Magis    Judge




Dated:          13     day of _N_o_v_em_b_e_r_ _ _ _ _ 2029._
               Poughkeepsie, New York
